Citation Nr: 1713044	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

In a statement dated December 2015, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for a higher initial rating for PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran perfected his appeal on the claim for an increased initial rating when he submitted a timely substantive appeal in September 2012.  Thereafter, in December 2015, the Veteran's representative submitted a signed statement indicating the Veteran's intent to withdraw his appeal.  See December 2015 Statement in Support of Claim and December 2015 Third Party Correspondence.  Notably, however, the Veteran had previously revoked the representative's power of attorney in January 2013 by appointing a different representative and executing another power of attorney.   See January 2013 Power of Attorney.  Nevertheless, in January 2016 the Veteran submitted a second signed statement indicating his intent to withdraw his appeal.  See January 2016 Statement in Support of Claim.  As such, the Veteran has effectively withdrawn his appeal and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is dismissed. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


